

116 HRES 931 IH: Congratulating the people of the Republic of Turkey and Turkish Americans nationwide on Turkish National Sovereignty and Children’s Day.
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 931IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mr. Cohen (for himself and Ms. Foxx of North Carolina) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCongratulating the people of the Republic of Turkey and Turkish Americans nationwide on Turkish National Sovereignty and Children’s Day.Whereas, every year on April 23, the people of Turkey and Turkish Americans celebrate Turkish National Sovereignty and Children’s Day, commemorating the day when the Turkish Grand National Assembly was founded;Whereas, on April 23, 1920, the Turkish Grand National Assembly was formally established, and Mustafa Kemal Ataturk, the visionary leader of modern Turkey, became its first President and led the Turkish national independence movement;Whereas the opening of the Turkish Grand National Assembly served, both symbolically and functionally, to ensure that sovereignty was taken from religious rule and the sultan and given to the people;Whereas Anatolia, home of the Republic of Turkey, has been a cradle of civilizations for millennia;Whereas James Madison and the Founding Fathers of America took inspiration from Patara, Turkey, the city state of the Lycian Confederation, in drafting the Constitution of the United States;Whereas Turkey and the United States resumed diplomatic ties, severed by the Ottoman Empire, in February 1927, under the respective leaderships of Presidents Mustafa Kemal Ataturk and Calvin Coolidge;Whereas Ataturk said, in an interview with an American journalist in 1922, that [t]he American ideal is our ideal. As you had a declaration of independence, we also have our national pact. Both of these documents are of the same nature; like you, we also wanted independence. Turkey and America are democratic societies. … Lincoln and Washington [b]oth worked for the advancement, elevation and prosperity of America. … This high service is the service which a person assumes without thinking of himself.;Whereas Ataturk also said now we Turks alone control our own homeland, we are the masters of our own house, and declared that sovereignty belongs to the people without any conditions or restrictions;Whereas President John F. Kennedy said, Ataturk, with his historic achievements, was one of the greatest leaders of [the 20th] century. He was a towering figure of human ideals. His extraordinary leadership and his military genius accomplished so much for his country; first in battlefields, and then in building his nation, materially and in spirit. He created a modern and sovereign state from the ashes of a defeated empire. He was a great peace-maker, an ultimate reformer and a torch-bearer of freedom. He won not only the heart of his nation but the hearts of the oppressed nations as well. We all miss him.;Whereas Turkish Americans are an important part of the fabric of the United States, as evinced by their contributions to the arts, science, academia, law, business, and political life of this country; andWhereas Turkish Americans serve as goodwill ambassadors promoting greater understanding between the United States and Turkey, by informing the people of the United States about their rich Turkish cultural heritage, and the importance of the strategic partnership to advance mutual interests between the United States and Turkey: Now, therefore, be itThat the House of Representatives—(1)supports the commemoration of the founding of the Turkish Parliament, which laid the foundation for the future establishment of a democratic secular, Republic of Turkey;(2)reiterates its support for democratic institutions, Turkey’s elected representatives, and the legislative and supervisor functions of Turkey’s Parliament;(3)commends the productive contributions of the Turkish American community to the United States; and(4)congratulates the people of Turkey and Turkish Americans nationwide on Turkish National Sovereignty and Children’s Day.